DETAILED ACTION

This action is in response to the application filed on 5/10/2019. 
      Claims 1-14 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 1/13/2022 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (US 20140322692 A1) in view of Chu et al. (US 20130216990 A1; hereinafter Chu).

Regarding the claim 1, Fieldman discloses the invention substantially as claimed.

Fieldman discloses,

1. A method of selective interaction with online educational programs, the method comprises the steps of: 
(A) providing a plurality of user accounts managed by at least one remote server, wherein each user account is associated with a corresponding personal computing (PC) device; 
“[0005] The online education program provides one system with access to all features simultaneously. The user can pause a video and ask a question on wall in real-time, instead of waiting to get an answer the next day in class, from their teacher. Or instead of waiting to see if the instructor covers the material later. The key is there there's a community with immediate feedback from peers and tutors.”

“[0032] When used in a LAN networking environment, the computer 100 is connected to the LAN 148 through an adapter or network interface 152 (communicatively linked to
the bus 106). When used in a WAN networking environment, the computer 100 often includes a modem 154 or other device, such as the network interface 152, for establishing communications over the WAN/Internet 150. The modem 154 may be communicatively linked between the interface 140 and the WAN/Internet 150. In a networked environment, program modules, application programs, or data, or portions
thereof, can be stored in the server computer 146. In the depicted embodiment, the computer 100 is communicatively linked to the server computer 146 through the LAN 148 or the WAN/Internet 150 with TCP/IP middle layer network protocols; however, other similar network protocol layers are used other embodiments…”

“[0055] Another embodiment of the present invention is directed toward protecting content used in an online learning session and to prevent students or others from sharing or using a single student account. By way of example, the students would be required to log in with a username and a password that is the same or at least similar to a password used by the student for non-learning activities such as, but not limited logging into a social media site.”

(B) providing a plurality of online classes managed by the remote server, wherein each online class is associated with at least one corresponding student account from the plurality of user accounts, and wherein each online class is associated with at least one corresponding teacher account from the plurality of user accounts; 
“[0045] In another embodiment, the learning institution may review all the new instructors that have signed up and then decide if the instructor deserves to be certified.”

“[0046]…By way of example, the course code may be appended with a shortened name for a course taught by the instructor...”

“[0047] At Step 404, one or more students may access or be given access to the course selection database. At Step 406, the student may search the database using one or more filters. At Step 408, the student may optionally utilize additional filters to search for courses using information such as, but not limited to information required from the instructor by the learning institution and course specific data provided by the learning
institution (e.g., an instructor's certifications).”

(C) executing a matching process between the plurality of user accounts and the plurality of online…with the remote server in order to identify at least one suggested…for at least one specific account, wherein the suggested…is from the plurality of online classes, and wherein the specific account is from the plurality of user accounts; 
“[0034]”…Preferably, the purpose of the tutor matching method 200 is to find a best-fit or even an optimal match between a student and an instructor ( e.g., a tutor) as quickly as possible. In one embodiment, tutors that are a better match for the tutee are ranked higher in the student's search results. In addition, the tutors may be scored relative to each other using a "matching score."”

(D) prompting the specific account to either join or instruct the suggested…with the corresponding PC device, if the suggested…of the specific account is identified in step (C); 
“[0047] At Step 404, one or more students may access or be given access to the course selection database. At Step 406, the student may search the database using one or more filters. At Step 408, the student may optionally utilize additional filters to search for courses using information such as, but not limited to information required from the instructor by the learning institution and course specific data provided by the learning
institution (e.g., an instructor's certifications).”

(E) appending the specific account into the at least one corresponding student account of the suggested…with the remote server, if the suggested…is selected to be joined by the specific account in step (D); 
“[0045] In another embodiment, the learning institution may review all the new instructors that have signed up and then decide if the instructor deserves to be certified.”

“[0046]…By way of example, the course code may be appended with a shortened name for a course taught by the instructor...”

“[0047] At Step 404, one or more students may access or be given access to the course selection database. At Step 406, the student may search the database using one or more filters. At Step 408, the student may optionally utilize additional filters to search for courses using information such as, but not limited to information required from the instructor by the learning institution and course specific data provided by the learning
institution (e.g., an instructor's certifications).”

(F) appending the specific account into the at least one corresponding teacher account of the suggested…with the remote server, if the suggested class is selected to be instructed by the specific account in step (D); and 
“[0045] In another embodiment, the learning institution may review all the new instructors that have signed up and then decide if the instructor deserves to be certified.”

“[0046]…By way of example, the course code may be appended with a shortened name for a course taught by the instructor...”

“[0047] At Step 404, one or more students may access or be given access to the course selection database. At Step 406, the student may search the database using one or more filters. At Step 408, the student may optionally utilize additional filters to search for courses using information such as, but not limited to information required from the instructor by the learning institution and course specific data provided by the learning
institution (e.g., an instructor's certifications).”

(G) hosting each online class in a desired format through the remote server, wherein the desired format is selected by the corresponding teacher account.
“[0050] At Step 504 and after the instructor has introduced the subject matter to be taught in the session, the instructor toggles to the PIP viewing (i.e., from the student's perspective) format. FIGS. SB and SC show two embodiments of the PIP viewing format 505, 507, respectively. The instructor 509 is shown in a bottom right portion of the PIP viewing formats 505, 507 and the subject matter, 511, 513, respectively, is
shown behind the instructor. At Step 506, the instructor selectively toggles between the PIP view format, a face cam viewing format (i.e., shows the instructor only without any subject matter or documents), or a document viewing format (i.e., showing subject matter or one or more documents without showing the instructor)…”

Fieldman does not disclose,
(C)…identify at least one suggested class…from the plurality of online classes…

(D) prompting…to either join or instruct the suggested class…if the suggested class of the specific account is identified in step (C); 

Chu discloses,
(C)…identify at least one suggested class…from the plurality of online classes…
“[0027]…With level of experience and difficulty level inputs, the system can electronically rank and match class levels of difficulty and experience with student levels of difficulty and experience. The type or category of class enables electronic class categorization by the system, matching students with the appropriate types of classes and instructors…”

(D) prompting…to either join or instruct the suggested class…if the suggested class of the specific account is identified in step (C); 
“[0028] The system electronically manages skill levels of Instructors and students. Users can control the display of other users and user content by order of skill level or expertise via an interface control and settings. For users with multiple classes and for users who have created schools, the system can rank and match classes and expertise to students seeking specific skill levels, types, and categories of classes…”

“[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes…”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Chu and apply them on the teachings of Fieldman to incorporate the matching of a class with a student and offering physical online class such as an aerobic class, including analyzing the performance of the student, when performing online class in Fieldman as taught by Chu.
One would be motivated as Chu teaches that a certain level and/or type of class offered by a teacher may be better match for a student based upon his/her level of skill and also offering of an analysis of the student’s performance may allow for a more efficient learning experience. 

8. The method of selective interaction with online educational programs, the method as claimed in claim 1 comprises the steps of: 
providing each user account with a curriculum vitae and each online class with a set of teaching qualifications; 
Fieldman “[0041] FIG. 3 shows a diagram for an instructor certification method 300 according to an embodiment of the present invention. For a new instructor certification request, at Step 3 02 an instructor inputs and transmits a code to request a new
certification from a learning institution. At Step 304, the request is received by the learning institution for evaluating whether the new instructor certification should be granted. For the situation where the instructor believes that he or she is pre-certified in a particular subject matter area, at Step 306 the instructor sends a request for certification to the learning institution with a statement as to how the instruction is already certified (i.e., pre-certified) in a particular subject matter area…”

Fieldman “[0047] At Step 404, one or more students may access or be given access to the course selection database. At Step 406, the student may search the database using one or more filters. At Step 408, the student may optionally utilize additional filters to search for courses using information such as, but not limited to information required from the instructor by the learning institution and course specific data provided by the learning
institution (e.g., an instructor's certifications).”

comparing the set of teaching qualifications of the suggested class to the curriculum vitae of each user account with the remote server during step (C) in order to identify at least one matching account for the suggested class, wherein the matching account is from the plurality of online classes; and 
Chu “[0027]…With level of experience and difficulty level inputs, the system can electronically rank and match class levels of difficulty and experience with student levels of difficulty and experience. The type or category of class enables electronic class categorization by the system, matching students with the appropriate types of classes and instructors…”

designating the matching account as the specific account for the suggested class with the remote server.
Chu “[0028] The system electronically manages skill levels of Instructors and students. Users can control the display of other users and user content by order of skill level or expertise via an interface control and settings. For users with multiple classes and for users who have created schools, the system can rank and match classes and expertise to students seeking specific skill levels, types, and categories of classes…”

9. The method of selective interaction with online educational programs, the method as claimed in claim 1 comprises the steps of: 
providing the desired format of at least one arbitrary class as a real-time communication interface, wherein the arbitrary class is any one of the plurality of online classes; 
Fieldman “[0050] At Step 504 and after the instructor has introduced the subject matter to be taught in the session, the instructor toggles to the PIP viewing (i.e., from the student's perspective) format. FIGS. SB and SC show two embodiments of the PIP viewing format 505, 507, respectively. The instructor 509 is shown in a bottom right portion of the PIP viewing formats 505, 507 and the subject matter, 511, 513, respectively, is shown behind the instructor. At Step 506, the instructor selectively toggles between the PIP view format, a face cam viewing format (i.e., shows the instructor only without any subject matter or documents), or a document viewing format (i.e., showing subject matter or one or more documents without showing the instructor)…”

prompting the corresponding teacher account to enter at least one classroom setting for the arbitrary class with the corresponding PC device; 
Fieldman “[0050] At Step 504 and after the instructor has introduced the subject matter to be taught in the session, the instructor toggles to the PIP viewing (i.e., from the student's perspective) format. FIGS. SB and SC show two embodiments of the PIP viewing format 505, 507, respectively. The instructor 509 is shown in a bottom right portion of the PIP viewing formats 505, 507 and the subject matter, 511, 513, respectively, is shown behind the instructor. At Step 506, the instructor selectively toggles between the PIP view format, a face cam viewing format (i.e., shows the instructor only without any subject matter or documents), or a document viewing format (i.e., showing subject matter or one or more documents without showing the instructor)…”

applying the classroom setting for the arbitrary class to the real-time communication interface with the remote server, if the classroom setting is entered by the corresponding teacher account; and 
Fieldman “[0050] At Step 504 and after the instructor has introduced the subject matter to be taught in the session, the instructor toggles to the PIP viewing (i.e., from the student's perspective) format. FIGS. SB and SC show two embodiments of the PIP viewing format 505, 507, respectively. The instructor 509 is shown in a bottom right portion of the PIP viewing formats 505, 507 and the subject matter, 511, 513, respectively, is shown behind the instructor. At Step 506, the instructor selectively toggles between the PIP view format, a face cam viewing format (i.e., shows the instructor only without any subject matter or documents), or a document viewing format (i.e., showing subject matter or one or more documents without showing the instructor)…”

Fieldman “[0005] The online education program provides one system with access to all features simultaneously. The user can pause a video and ask a question on wall in real-time, instead of waiting to get an answer the next day in class, from their teacher. Or instead of waiting to see if the instructor covers the material later. The key is there there's a community with immediate feedback from peers and tutors.”

Fieldman “[0032] When used in a LAN networking environment, the computer 100 is connected to the LAN 148 through an adapter or network interface 152 (communicatively linked to the bus 106). When used in a WAN networking environment, the computer 100 often includes a modem 154 or other device, such as the network interface 152, for establishing communications over the WAN/Internet 150. The modem 154 may be communicatively linked between the interface 140 and the WAN/Internet 150. In a networked environment, program modules, application programs, or data, or portions thereof, can be stored in the server computer 146. In the depicted embodiment, the computer 100 is communicatively linked to the server computer 146 through the LAN 148 or the WAN/Internet 150 with TCP/IP middle layer network protocols; however, other similar network protocol layers are used other embodiments…”

managing a plurality of educational interactions for the arbitrary class between the corresponding teacher account and the corresponding student account through the real-time communication interface hosted by the remote server.
Fieldman “[0050] At Step 504 and after the instructor has introduced the subject matter to be taught in the session, the instructor toggles to the PIP viewing (i.e., from the student's perspective) format. FIGS. SB and SC show two embodiments of the PIP viewing format 505, 507, respectively. The instructor 509 is shown in a bottom right portion of the PIP viewing formats 505, 507 and the subject matter, 511, 513, respectively, is shown behind the instructor. At Step 506, the instructor selectively toggles between the PIP view format, a face cam viewing format (i.e., shows the instructor only without any subject matter or documents), or a document viewing format (i.e., showing subject matter or one or more documents without showing the instructor)…”

10. The method of selective interaction with online educational programs, the method as claimed in claim 1 comprises the steps of: 
providing the desired format of at least one arbitrary class as a virtual-reality simulation hosted by the remote server, wherein the arbitrary class is any one of the plurality of online classes; 
Fieldman “[0004] In one embodiment, the vendor or the learning institution
themselves may provide the learning institution with videos that break down selected problems and provide a corresponding study guide so students can follow along at their
own pace. The videos may prompt students to pause and try out problems independently. The videos may also encourage collaboration by asking higher order questions that students can then answer on a virtual wall (e.g., post)…”

prompting the corresponding teacher account to enter at least one simulation setting for the arbitrary class with the corresponding PC device; 
Fieldman “[0050] At Step 504 and after the instructor has introduced the subject matter to be taught in the session, the instructor toggles to the PIP viewing (i.e., from the student's perspective) format. FIGS. SB and SC show two embodiments of the PIP viewing format 505, 507, respectively. The instructor 509 is shown in a bottom right portion of the PIP viewing formats 505, 507 and the subject matter, 511, 513, respectively, is shown behind the instructor. At Step 506, the instructor selectively toggles between the PIP view format, a face cam viewing format (i.e., shows the instructor only without any subject matter or documents), or a document viewing format (i.e., showing subject matter or one or more documents without showing the instructor)…”

applying the simulation setting for the arbitrary class to the real-time communication interface with the remote server, if the classroom setting is entered by the corresponding teacher account; and 
Fieldman “[0050] At Step 504 and after the instructor has introduced the subject matter to be taught in the session, the instructor toggles to the PIP viewing (i.e., from the student's perspective) format. FIGS. SB and SC show two embodiments of the PIP viewing format 505, 507, respectively. The instructor 509 is shown in a bottom right portion of the PIP viewing formats 505, 507 and the subject matter, 511, 513, respectively, is shown behind the instructor. At Step 506, the instructor selectively toggles between the PIP view format, a face cam viewing format (i.e., shows the instructor only without any subject matter or documents), or a document viewing format (i.e., showing subject matter or one or more documents without showing the instructor)…”

managing a plurality of educational interactions for the arbitrary class between the corresponding teacher account and the corresponding student account through the virtual-reality simulation hosted by the remote server.
Fieldman “[0004] In one embodiment, the vendor or the learning institution
themselves may provide the learning institution with videos that break down selected problems and provide a corresponding study guide so students can follow along at their
own pace. The videos may prompt students to pause and try out problems independently. The videos may also encourage collaboration by asking higher order questions that students can then answer on a virtual wall (e.g., post)…”

Fieldman “[0050] At Step 504 and after the instructor has introduced the subject matter to be taught in the session, the instructor toggles to the PIP viewing (i.e., from the student's perspective) format. FIGS. SB and SC show two embodiments of the PIP viewing format 505, 507, respectively. The instructor 509 is shown in a bottom right portion of the PIP viewing formats 505, 507 and the subject matter, 511, 513, respectively, is shown behind the instructor. At Step 506, the instructor selectively toggles between the PIP view format, a face cam viewing format (i.e., shows the instructor only without any subject matter or documents), or a document viewing format (i.e., showing subject matter or one or more documents without showing the instructor)…”

11. The method of selective interaction with online educational programs, the method as claimed in claim 1 comprises the steps of: 
(H) providing the desired format of at least one arbitrary class as a motion-training simulation hosted by the remote server, wherein the arbitrary class is any one of the plurality of online classes; 
Chu “[0028] The system electronically manages skill levels of Instructors and students. Users can control the display of other users and user content by order of skill level or expertise via an interface control and settings. For users with multiple classes and for users who have created schools, the system can rank and match classes and expertise to students seeking specific skill levels, types, and categories of classes…”

Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

(I) prompting the corresponding teacher account to enter an ideal-motion video for the arbitrary class with the corresponding PC device; 
Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

(J) displaying the ideal-motion video for the arbitrary class through the corresponding PC device of the corresponding student account, if the ideal-motion video is entered by the corresponding teacher account; 
Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

(K) capturing a plurality of body-reference points during an actual-motion video with the corresponding PC device of the corresponding student account; 
Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

(L) comparing the actual-motion video to the ideal-motion video with the remote server in order to identify at least one misaligned point from the plurality of body-reference points; 
Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

(M) sending a notification for the misaligned point from the remote server to the corresponding PC device of the corresponding student account; and 
Chu “[0016] In block 104, analysis of each live video stream of physical activity learning is sent to the corresponding web cams. For example, the system sends individualized data for time spent on aerobics exercises and estimated calories burned to each of the aerobics students' computers. Computer analysis of physical activities is known in the art through systems such as Kinect®, a motion sensing input device by Microsoft® for the Xbox 360® video game console and Windows® personal computers.”

(N) executing a plurality of iterations for steps (K) through (M), until the corresponding student account confirms completion of the motion-training simulation with the corresponding PC device.
Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

Chu “[0016] In block 104, analysis of each live video stream of physical activity learning is sent to the corresponding web cams. For example, the system sends individualized data for time spent on aerobics exercises and estimated calories burned to each of the aerobics students' computers. Computer analysis of physical activities is known in the art through systems such as Kinect®, a motion sensing input device by Microsoft® for the Xbox 360® video game console and Windows® personal computers.”

12. The method of selective interaction with online educational programs, the method as claimed in claim 11 comprises the steps of: 
prompting the corresponding student account to communicate with the corresponding teacher account with the corresponding PC device after step (M); 
Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

Chu “[0018] In block 106, analysis of each of the live video streams of physical activity learning is optionally sent to the user interface for the webcam that sends the live video stream of physical activity instruction to enable sending of instructor feedback based on the analysis to the user interfaces for the web cams. For example, the system sends the aerobics students' individualized data for time spent on aerobics exercises and estimated calories burned to the aerobics instructor's computer so that the aerobics instructor may provide additional verbal encouragement and/or instruction to the
aerobics students who the analysis indicates are lagging behind the other aerobics students.”

prompting the corresponding teacher account to communicate with the corresponding student account with the corresponding PC device, if the corresponding student account selects to communicate with the corresponding teacher account; and 
Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

Chu “[0018] In block 106, analysis of each of the live video streams of physical activity learning is optionally sent to the user interface for the webcam that sends the live video stream of physical activity instruction to enable sending of instructor feedback based on the analysis to the user interfaces for the web cams. For example, the system sends the aerobics students' individualized data for time spent on aerobics exercises and estimated calories burned to the aerobics instructor's computer so that the aerobics instructor may provide additional verbal encouragement and/or instruction to the
aerobics students who the analysis indicates are lagging behind the other aerobics students.”

establishing a line of communication between the corresponding student account and the corresponding teacher account through the remote server, if the corresponding teacher account selects to communicate the corresponding student account.
Chu “[0015] In block 102, each live video stream of physical activity learning sent from web cams to the user interface for the webcam that sends a live video stream of physical activity instruction to the user interfaces for the web cams is analyzed.
For example, the system analyzes each live video stream of aerobics students practicing aerobic exercises that were sent from the aerobics students' computers' web cams to the aerobics instructor's computer that includes a webcam that the aerobics instructor uses to send a live video stream of aerobics instruction to the aerobics students' computers.”

Chu “[0018] In block 106, analysis of each of the live video streams of physical activity learning is optionally sent to the user interface for the webcam that sends the live video stream of physical activity instruction to enable sending of instructor feedback based on the analysis to the user interfaces for the web cams. For example, the system sends the aerobics students' individualized data for time spent on aerobics exercises and estimated calories burned to the aerobics instructor's computer so that the aerobics instructor may provide additional verbal encouragement and/or instruction to the
aerobics students who the analysis indicates are lagging behind the other aerobics students.”


13. The method of selective interaction with online educational programs, the method as claimed in claim 1 comprises the steps of: 
(O) prompting each user account to enter a class search request with the corresponding PC device; 
Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes. If students cannot find a class that fits their schedule or level of experience,
they can request and submit to the system a class request. Requesting classes is very common amongst in-person physical activities-based classes, and offers an additional
level of flexibility and scheduling for users. A class request can specify dates, times, time zone, type/category of class, capacity, instructor, contact information, and a further
description of the request. The system processes the request to generate a class sales lead, sending to and alerting all instructors that meet the requirements of the request. Instructors can view and answer new student lead alerts. If a class request, or new student lead, generates a sale for the instructor, the system will log the conversion of the lead into a sale as a sales conversion. All requests, leads, and sales conversions
are logged and tracked by the system for ranking instructor sales and sales lead conversions. Class requests and leads can also be viewed by instructors and students who are not actively using the system to manage and take classes.”
(P) relaying the class search request of at least one arbitrary account from the corresponding PC device to the remote server, wherein the arbitrary account is any account from the plurality of user accounts; 
Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes. If students cannot find a class that fits their schedule or level of experience,
they can request and submit to the system a class request. Requesting classes is very common amongst in-person physical activities-based classes, and offers an additional
level of flexibility and scheduling for users. A class request can specify dates, times, time zone, type/category of class, capacity, instructor, contact information, and a further
description of the request. The system processes the request to generate a class sales lead, sending to and alerting all instructors that meet the requirements of the request. Instructors can view and answer new student lead alerts. If a class request, or new student lead, generates a sale for the instructor, the system will log the conversion of the lead into a sale as a sales conversion. All requests, leads, and sales conversions
are logged and tracked by the system for ranking instructor sales and sales lead conversions. Class requests and leads can also be viewed by instructors and students who are not actively using the system to manage and take classes.”

(Q) comparing the class search request to each online class with the remote server in order to identify at least one matching class from the plurality of online classes; (R) prompting the arbitrary account to join the matching class with the corresponding PC device, if the matching class is identified in step (Q); 
Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes. If students cannot find a class that fits their schedule or level of experience,
they can request and submit to the system a class request. Requesting classes is very common amongst in-person physical activities-based classes, and offers an additional
level of flexibility and scheduling for users. A class request can specify dates, times, time zone, type/category of class, capacity, instructor, contact information, and a further
description of the request. The system processes the request to generate a class sales lead, sending to and alerting all instructors that meet the requirements of the request. Instructors can view and answer new student lead alerts. If a class request, or new student lead, generates a sale for the instructor, the system will log the conversion of the lead into a sale as a sales conversion. All requests, leads, and sales conversions
are logged and tracked by the system for ranking instructor sales and sales lead conversions. Class requests and leads can also be viewed by instructors and students who are not actively using the system to manage and take classes.”


Chu “[0028] The system electronically manages skill levels of Instructors and students. Users can control the display of other users and user content by order of skill level or expertise via an interface control and settings. For users with multiple classes and for users who have created schools, the system can rank and match classes and expertise to students seeking specific skill levels, types, and categories of classes…”

Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes…”

(S) appending the arbitrary account into the at least one corresponding student account of the matching class with the remote server, if the matching class is selected to be joined by the arbitrary account in step (R); and (T) compiling the class search request into a missing class note with the remote server, if the matching class is not identified in step (Q).
Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes. If students cannot find a class that fits their schedule or level of experience,
they can request and submit to the system a class request. Requesting classes is very common amongst in-person physical activities-based classes, and offers an additional
level of flexibility and scheduling for users. A class request can specify dates, times, time zone, type/category of class, capacity, instructor, contact information, and a further
description of the request. The system processes the request to generate a class sales lead, sending to and alerting all instructors that meet the requirements of the request. Instructors can view and answer new student lead alerts. If a class request, or new student lead, generates a sale for the instructor, the system will log the conversion of the lead into a sale as a sales conversion. All requests, leads, and sales conversions
are logged and tracked by the system for ranking instructor sales and sales lead conversions. Class requests and leads can also be viewed by instructors and students who are not actively using the system to manage and take classes.”

14. The method of selective interaction with online educational programs, the method as claimed in claim 13 comprises the steps of: 
providing a class-necessity threshold stored on the remote server; 
Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes. If students cannot find a class that fits their schedule or level of experience,
they can request and submit to the system a class request. Requesting classes is very common amongst in-person physical activities-based classes, and offers an additional
level of flexibility and scheduling for users. A class request can specify dates, times, time zone, type/category of class, capacity, instructor, contact information, and a further
description of the request. The system processes the request to generate a class sales lead, sending to and alerting all instructors that meet the requirements of the request. Instructors can view and answer new student lead alerts. If a class request, or new student lead, generates a sale for the instructor, the system will log the conversion of the lead into a sale as a sales conversion. All requests, leads, and sales conversions
are logged and tracked by the system for ranking instructor sales and sales lead conversions. Class requests and leads can also be viewed by instructors and students who are not actively using the system to manage and take classes.”

managing a count for the missing class note with the remote server; executing a plurality of iterations for steps (O) through (T), wherein the count for the missing class note is incremented for each occurrence of step (T) during the plurality of iterations for step (O) through (T); 
Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes. If students cannot find a class that fits their schedule or level of experience,
they can request and submit to the system a class request. Requesting classes is very common amongst in-person physical activities-based classes, and offers an additional
level of flexibility and scheduling for users. A class request can specify dates, times, time zone, type/category of class, capacity, instructor, contact information, and a further
description of the request. The system processes the request to generate a class sales lead, sending to and alerting all instructors that meet the requirements of the request. Instructors can view and answer new student lead alerts. If a class request, or new student lead, generates a sale for the instructor, the system will log the conversion of the lead into a sale as a sales conversion. All requests, leads, and sales conversions
are logged and tracked by the system for ranking instructor sales and sales lead conversions. Class requests and leads can also be viewed by instructors and students who are not actively using the system to manage and take classes.”

prompting each account to instruct the missing class with the corresponding PC device, if the count for the missing class note is greater than the class-necessity threshold; and 
Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes. If students cannot find a class that fits their schedule or level of experience,
they can request and submit to the system a class request. Requesting classes is very common amongst in-person physical activities-based classes, and offers an additional
level of flexibility and scheduling for users. A class request can specify dates, times, time zone, type/category of class, capacity, instructor, contact information, and a further
description of the request. The system processes the request to generate a class sales lead, sending to and alerting all instructors that meet the requirements of the request. Instructors can view and answer new student lead alerts. If a class request, or new student lead, generates a sale for the instructor, the system will log the conversion of the lead into a sale as a sales conversion. All requests, leads, and sales conversions
are logged and tracked by the system for ranking instructor sales and sales lead conversions. Class requests and leads can also be viewed by instructors and students who are not actively using the system to manage and take classes.”

appending the missing class into the plurality of online classes with the remote server, if the missing class is associated with at least one new corresponding teaching account, wherein the new corresponding teaching account is from the plurality of user accounts.
Chu “[0029] With all instructor inputs stored, the system provides a searchable and sortable user interface where students can easily choose, schedule and pay for classes. If students cannot find a class that fits their schedule or level of experience,
they can request and submit to the system a class request. Requesting classes is very common amongst in-person physical activities-based classes, and offers an additional
level of flexibility and scheduling for users. A class request can specify dates, times, time zone, type/category of class, capacity, instructor, contact information, and a further
description of the request. The system processes the request to generate a class sales lead, sending to and alerting all instructors that meet the requirements of the request. Instructors can view and answer new student lead alerts. If a class request, or new student lead, generates a sale for the instructor, the system will log the conversion of the lead into a sale as a sales conversion. All requests, leads, and sales conversions
are logged and tracked by the system for ranking instructor sales and sales lead conversions. Class requests and leads can also be viewed by instructors and students who are not actively using the system to manage and take classes.”

Allowable Subject Matter







Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claims 2-7, applicants uniquely claimed distinct features, which are not found in the prior art, either singularly or in an obvious combination of all the limitation of the claim, the distinct features being… providing each user account with career-description information; comparing the career-description information of each user account amongst each other with the remote server during step (C) in order to identify at least one career-aligned account to the specific account, wherein the career-aligned account is from the plurality of user accounts; comparing the career-description information of the specific account to the career-description information of the career-aligned account with remote server in order to identify at least one missing class from the career-description information of the specific account, wherein the missing class is from the plurality of online classes; and designating the missing class as the suggested class for the specific account with the remote server.

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green et al. (US 6782396 B2) and Chen et al. (WO 2019095450 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481